U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One [ X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended February 28, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-51583 GENEVA RESOURCES, INC. (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0441019 I.R.S. Employer Identification No.) 2533 N. Carson Street, Suite 125 Carson City, Nevada 89706 (Address of principal executive offices) (775) 348-9330 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes [X ]No[] Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller reporting company [X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes []No [] Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as of April 13, 2010 Common Stock, $0.001 par value 104,743,062 Transitional Small Business Disclosure Format (Check one): Yes [] No [X] 2 GENEVA RESOURCES, INC. FORM 10-Q Part I. FINANCIAL INFORMATION Item 1. Financial Statements 5 Balance Sheets 6 Statements of Operations (unaudited) 7 Statements of Cash Flows (unaudited) 8 Notes to Financial Statements (unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures Part II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4 Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 33 Item 6. Exhibits 34 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GENEVA RESOURCES, INC. FINANCIAL STATEMENTS FEBRUARY 28, 2010 (Unaudited) 4 GENEVA RESOURCES, INC. (An Exploration Stage Company) BALANCE SHEETS February 28, 2010 May 31, 2009 (unaudited) (audited) ASSETS CURRENT ASSETS Cash $ 6,658 $ 2,075 Accounts receivable 5,000 - Available for sale securities (Notes 2 and 3 (b)) - 55,000 TOTAL CURRENT ASSETS 11,658 57,075 Deposit on properties 165,010 165,010 TOTAL ASSETS $ 176,668 $ 222,085 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ 223,258 $ 215,591 Shareholder’s loan and accrued interest (Note 7) - 1,987,899 TOTAL CURRENT LIABILITIES 223,258 2,203,490 GOING CONCERN CONTINGENCY AND COMMITMENTS (Note 1) STOCKHOLDERS’ DEFICIT Capital stock (Note 4) Authorized 200,000,000 shares of common stock, $0.001 par value, Issued and outstanding 104,743,062 shares of common stock (May 31, 2009 –38,536,862) 104,743 38,537 Additional paid-in capital 7,677,921 5,025,879 Accumulated other comprehensive loss - (215,000 ) Deficit accumulated during the exploration stage (7,829,254 ) (6,830,821 ) TOTALSTOCKHOLDERS’ DEFICIT (46,590 ) (1,981,405 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 176,668 $ 222,085 The accompanying notes are an integral part of these financial statements. 5 GENEVA RESOURCES, INC. (An Exploration stage company) STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Nine Months Ended From inception (April 5, 2004)to February 28, February 28, February 28, February 28, February 28, 2010 2009 2010 2009 2010 REVENUE $- $- $- $- $46,974 DIRECT COSTS - 56,481 GROSS MARGIN (LOSS) - (9,507) GENERAL AND ADMINISTRATIVE EXPENSES Office and general 8,376 4,250 14,336 13,570 158,028 Consulting fees 6,750 30,000 28,050 188,907 724,984 Marketing expenses - 894,738 Management fees - 1,241,406 Mineral property expenditures (Note 3) - - - 90,000 8,258,312 Professional fees 34,972 33,065 61,412 191,220 1,019,027 TOTAL GENERAL & ADMINISTRATION EXPENSES (50,098) (67,315) (103,798) (483,697) (12,296,495) NET OPERATING LOSS (50,098) (67,315) (103,798) (483,697) (12,306,002) OTHER INCOME (EXPENSE) Gain on extinguishment of accrued liability - 30,000 Net gain on settlements - 5,590,784 Loss on disposal of available for sale securities (215,190) - (215,190) - (215,190) Interest expense (Note 7) (592,062) (41,900) (679,445) (116,792) (928,846) TOTAL OTHER INCOME (EXPENSE) (807,252) (41,900) (894,635) (116,792) 4,476,748 NET LOSS $(857,350) $(109,215) $(998,433) $(600,489) $(7,829,254) COMPREHENSIVE LOSS Change in market value of securities $- $(118,000) $- $- $(215,190) Loss realized on disposal of securities 215,190 - 215,190 - 215,190 COMPREHENSIVE LOSS $(642,160) $(227,215) $(783,243) $(600,489) $(7,829,254) LOSS PER COMMON SHARE - BASIC $(0.01) $(0.00) $(0.02) $(0.02) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC 102,196,786 38,536,862 59,366,763 38,389,953 The accompanying notes are an integral part of these financial statements. 6 GENEVA RESOURCES, INC. (An exploration stage company) STATEMENTS OF CASH FLOWS (unaudited) Nine months ended February 28, 2010 Nine months ended February 28, 2009 April 5, 2004 (inception) to February 28, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ (998,433 ) $ (600,489 ) $ (7,829,254 ) Adjustments to reconcile net loss to net cash used in operating activities: Non-cash mineral property expenditures (recoveries) - - 7,415,000 Non-cash net gain on settlement - - (5,490,784 ) Non-cash loss on disposal of available for sale securities 215,190 - 215,190 Non-cash gain on extinguishment of accrued liability - - (30,000 ) Non-cash interestrelated to conversion of loans payable 592,062 - 592,062 Stock-based compensation - - 1,354,171 Changes in operating assets and liabilities: Increase in account receivable (5,000 ) (430 ) (105,010 ) Accrued interest on shareholder’s loan 87,383 116,792 336,782 Due to related parties - - 116,500 Accounts payable and accrued liabilities 7,667 (34,065 ) 1,013,620 NET CASH USED IN OPERATING ACTIVITIES (101,131 ) (518,192 ) (2,411,723 ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds on disposal of available for sale securities 54,810 - 54,810 NET CASH PROVIDED BY INVESTING ACTIVITIES 54,810 - 54,810 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds on sale and subscriptions of common stock 350,000 - 924,167 Proceeds from shareholder advances 25,904 515,000 1,764,404 Payment to shareholder advances (325,000 ) - (325,000 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 50,904 515,000 2,363,571 NET INCREASE (DECREASE) IN CASH 4,583 (3,192 ) 6,658 CASH, BEGINNING 2,075 9,356 - CASH, ENDING $ 6,658 $ 6,164 $ 6,658 SUPPLEMENTAL CASH FLOW INFORMATION AND NONCASH INVESTING AND FINANCING ACTIVITIES Cash paid during the period: Interest $ - $ - $ - Income taxes $ - $ - $ - Shares issued for settlement of liability $ 1,776,186 $ - $ 2,872,264 Shares issued for deposit on option to purchase in mineral properties $ - $ - $ 65,000 The accompanying notes are an integral part of these financial statements. 7 GENEVA RESOURCES, INC. (An exploration stage company) NOTES TO FINANCIAL STATEMENTS FEBRUARY 28, 2010 (unaudited) NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION The Company was incorporated in the State of Nevada on April 5, 2004.The Company was initially formed to engage in the business of reclaiming and stabilizing land in preparation for construction in the United States of America. On November 27, 2006, the Company filed Articles of Merger with the Secretary of State of Nevada in order to effectuate a merger whereby the Company (as Revelstoke Industries, Inc.) would merge with its wholly-owned subsidiary, Geneva Gold Corp. This merger became effective as of December 1, 2006 and the Company changed its name to Geneva Gold Corp. On March 1, 2007, the Company (Geneva Gold Corp.) merged with its wholly-owned subsidiary, Geneva Resources, Inc., pursuant to Articles of Merger that the Company filed with the Nevada Secretary of State. This merger became effective March 1, 2007 and the Company changed its name to Geneva Resources, Inc.The Company is an exploration stage enterprise, as defined in FASB ASC 915 “Development Stage Entities”. During 2007, the Company entered the business of exploration of precious metals with a focus on the exploration and development of gold deposits in North America and Internationally. During this period the Company entered into Option Agreements to obtain mineral leases in Canada, Panama, Peru and Nigeria. The Company has a fiscal year of May 31. On May 5, 2006, the Company completed a forward stock split by the issuance of 42 new shares for each 1 outstanding share of the Company’s common stock. On October 13, 2006, the Company completed a forward stock split by the issuance of 4 new shares for each 1 outstanding share of the Company’s stock. Going concern To date the Company has generated minimal revenues from its business operations and has incurred operating losses since inception of $7,829,254.As at February 28, 2010, the Company has a working capital deficit of $211,600.The Company requires additional funding to meet its ongoing obligations and to fund anticipated operating losses.The ability of the Company to continue as a going concern is dependant on raising capital to fund its initial business plan and ultimately to attain profitable operations.Accordingly, these factors raise substantial doubt as to the Company’s ability to continue as a going concern.The Company intends to continue to fund its mineral exploration business by way of private placements and advances from related parties as may be required. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might result from this uncertainty. Unaudited Financial Statements The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for financial information and with the instructions to Form 10-Q.They do not include all information and footnotes required by United States generally accepted accounting principles for complete financial statements.However, except as disclosed herein, there have been no material changes in the information disclosed in the notes to the financial statements for the year ended May 31, 2009 included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission.The unaudited financial statements should be read in conjunction with those financial statements included in the Form 10-K. In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made.
